Chief Justice Breaux
dissented.
The Supreme Court of Louisiana, rather than being convinced, seems to feel itself compelled to follow the construction given in France to the provisions of the Code Napoleon, similar to those of the Civil Code of Louisiana. Its arguments do not seem to be very much in agreement with the decision rendered.
In the ease of Kamer v. Bryant, 46 S. W. 14, decided by the Court of Appeals of Kentucky, it was held that the servitude constituted by a switch track used by the owner of the *221dominant tenement to transport stones from a quarry to a railroad could be acquired by prescription. In that case the court expressed itself as follows:
"We are also of opinion that appellees have the right of easement by prescription. The right to use the switch was first claimed and so used in December, 1875, and it was denied for the first time in 1894, nearly 19 years after. The fact that the quarry was not used after 1889 does not stop the running of the statute at that date. The right to use the quarry and its ownership were in litigation between its owners, and neither appellant nor his vendors were then claiming any right thereto. At the time appellant bought his lot the switch was there, and it plainly showed its uses, and that it was for the benefit of appellees’ quarry; and he was the owner of his lot three years, and raised no objection to the switch, and for the first time objected when negotiations for its purchase failed. Appellant must be held to have had notice of the easement at the time he bought, and cannot now dispute its existence.”
Our code says that discontinuous servitudes are those which are used at long or short intervals and which depend on human acts. In our opinion a railroad servitude is not used at short or long intervals, but constantly, and is not dependable on human acts for its effectiveness, since the land occupied by the track is continuously used, except by the owner of the tenement which renders the service for the operation of the railroad. The servitude of aqueduct does not cease to be continuous because the taps are closed or the flowing of water is interrupted by human acts. This servitude is considered by our jurisprudence as continuous and ■apparent. Eeferring to this status of continuity, the Court of Chancery of New Jersey, in the case of Larsen v. Peterson, 30 Atl. 1094, 1097, says:
"Mr. Gale, in the later editions of his book (Gale, Easem. (4th Eng. Ed. 1868, pp. 87-89) paragraphs 50, 52) comes to the conclusion that the test of continuousness is that there should be an alteration in the quality or ‘disposition’ of the tenement, which is intended to be, and is in its nature, permanent, and gives the tenement peculiar qualities, and results in making one part dependent *222in a measure upon the other. It is not of the essence of this test, as applied to a water course, that the water should flow of itself continuously; but the test is that the artificial apparatus by which its flow is produced is of a permanent nature.
“It is with a view of bringing out this quality of permanence that the learned author contrasts this class of easements with a right of way, ‘the enjoyment of which depends upon an actual interference of man at each time of enjoyment.5 Now, what is meant by that sentence is that the burden of the easement in the case of a right of way is not felt by the servient tenement except at the moment of each enjoyment of it. A permanent structure upon, or alteration of, the servient tenement is not a necessary element of such an easement. And by the expression ‘interference of man at each time of enjoyment5 is meant no more than an interference with the servient tenement by an entry upon it, as illustrated not only by ordinary rights of way, but also by rights of way with a right to take something from the servient tenement, as in Polden v. Bastard, 4 Best & S. 258, L. R. 1 Q. B. 156.''
Both Mr. Grale and the New Jersey court show by their reasoning that if they had been facing a railroad servitude requiring the placing of rails and crossties on the ground and a certain alteration of the property for the passage of engines and trains, they would have decided that that servitude had the character of a continuous one. The discontinuous servitude of right of way referred to by the New Jersey court is that which does not require for its use a permanent structure and alteration of the servient tenement. Such railroad servitude makes itself felt on the servient tenement in a constant manner by means of the railroad track built thereon and not precisely each time that the servitude is used. Nor is the said tenement encroached upon when entering it, but it is continuously encroached upon from the moment the track is laid.
The Spanish commentators Scaevola and Manresa agree that the ordinary servitude of passage is discontinuous, but what would those commentators say if they had to give an opinion in regard to this new modality of servitude of way? *223To our mind, their arguments clearly show which would be their viewpoint in this respect. The text writer Philippis is of the opinion that when the owner of the tenement using the servitude builds a bridge for the passage, the servitude becomes continuous and apparent and may be acquired by prescription. Referring to the opinion of the Italian commentator, Manresa says:
“It is the opinion of Philippis, when commenting on the Italian Civil Code, whose sections from 629 to 631 are equivalent to sections 537, 538, and 539 of our code, that where no doubt can be entertained of the servitude being consented to by the owner of the servient tenement, all servitudes may be considered as liable to lie acquired by prescription. Pie cites to that effect two examples. The first, which tue have no objection in admitting, refers to the servitude of passage. The mere fact of passing over the property of another, even though it may be from time immemorial, is not sufficient to establish the servitude, but if the oiuner of the stipposed dominant tenement builds a bridge for the passage, from that moment the discontinuous servitude of passage becomes continuous and apparent and may be acquired by prescription; and it can not be objected that acquisition is only made of the right to have the bridge and not the right of passage, because the bridge is an exclusive means for the passage, and during the time necessary for the prescription the owner of the servient tenement must necessarily have noticed that it was applied to the passage and that a servitude of passage was sought to be imposed.” 4 Manre’sa, 556.
Manresa makes no objection to the adoption of the viewpoint of Philippis in regard to the servitude of passage and, therefore, agrees to the proposition that where a bridge is built for the passage, the discontinuous servitude becomes a continuous and apparent servitude. And we ask, what is the difference between a fixed and permanent railroad track over which trains and engines run and the building of a bridge for the passage? If the bridge renders the servitude continuous and apparent, why not so the railroad track built on the land?
*224In Ms commentaries on the Civil Code, Scaevola expresses Mmself as follows:
“Apparent servitudes comprise in themselves all the necessary-requisites of possession. They have the publicity, because the sign is the authorization of the servitude which amounts to that element. Every exterior sign of a servitude indicates that the latter exists there, and hence, the possession of a servitude of this kind can not but be considered as public. Whoever opens a window or builds an aqueduct on the tenement of another, can not be thought of as proceeding- clandestinely, because both signs may be seen by the owner of the tenement; there is publicity in the sense that this term has in the matter of possession.
“The permanence of the sign carries with it the steadiness, the continuity of the right. What other continuity may be required? Does not such sign reveal the use of the servitude and the possibility of using the servitude whenever needed? Why reject prescription, on the ground that by virtue of the discontinuity, one can not know whether or not it is intended to acquire the possession of the servitude? In the case of a discontinuous servitude it is clear, of course, that its exercise will not be continuous; why should this be required? Moreover, the code itself does not state the continuity as an absolute principle; on the contrary, it accepts the discontinuity of the fact. That is openly stated in section 1944, according to which the possession is naturally interrupted where for any cause it ceases for more than one year. Now then, if the interruption of one year or less is no impediment to the possession; why should absolute continuity, the really absolute continuity, be required in regard to servitudes?" 10 Scaevola, 260, 261.
Such, is the opinion of the Spanish commentators. As we have already stated, the Supreme Court of Spain has not had the opportunity of rendering its judgment in regard to this new modality of servitude of passage, but if this question is considered in the light of its numerous decisions in the matter of servitudes, perhaps it would not be going too far to say that its viewpoint would not be different from that entertained up to now by the said commentators. For us the question does not present great difficulties. It is sufficient to apply in this case the general legal principles in the matter *225of servitudes in order to reach, the unavoidable conclusion that we are dealing with a continuous and apparent servitude acquired by prescription.
We think that the judgment appealed from should have been affirmed. I am authorized to state that Mr. Justice Hutchison concurs in this opinion.